ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 27, 1973 (276 So.2d 239) affirming the summary judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and}
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed February 13, 1974 (291 So.2d 193) and mandate now lodged in this court quashed this court’s judgment with directions;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on May 7, 1973 is withdrawn, the judgment of this court filed in this cause on March 27, 1973 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the summary judgment of the circuit court here sought to be reviewed is reversed and the cause is remanded for a jury trial. Costs allowed shall be taxed by the trial court (Rule 3.16, subd. b, F.A.R.).